         Case 2:16-cv-06287-PD Document 112 Filed 11/26/19 Page 1 of 19



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA


JILL STEIN, RANDALL REITZ, ROBIN HOWE,
SHANNON KNIGHT, and EMILY COOK,

                      Plaintiffs,

       -against-
                                                           No. 16-CV-6287 (PD)
KATHY BOOCKVAR, in her official capacity as
Acting Secretary of the Commonwealth; and
JONATHAN MARKS, in his official capacity as
Commissioner of the Bureau of Commissions,
Elections, and Legislation,

                      Defendants.


              MOTION TO ENFORCE THE SETTLEMENT AGREEMENT

       Plaintiffs Jill Stein, Randall Reitz, Robin Howe, Shannon Knight, and Emily Cook

hereby move the Court, pursuant to Paragraph 13 of the Parties’ Settlement Agreement (Dkt.

#108-1) and Paragraph 3 of the Court’s Order of dismissal (Dkt. #110), upon the annexed

memorandum of law, Declaration of Ilann M. Maazel with all exhibits thereto, Declaration of J.

Alex Halderman, and Declaration of Rich Garella, for an order (1) finding Defendants in breach

of the Settlement Agreement; (2) enjoining Defendants to specifically perform their obligations

under the Settlement Agreement by immediately rescinding the certification of the Election

Systems & Software ExpressVote XL voting system (the “ExpressVote XL”) for use in the

Commonwealth of Pennsylvania; and (3) enjoining Defendants from re-certifying the

ExpressVote XL for use in the Commonwealth of Pennsylvania at any time until after the

expiration date of the Settlement Agreement.
       Case 2:16-cv-06287-PD Document 112 Filed 11/26/19 Page 2 of 19



Dated: November 26, 2019

                                   EMERY CELLI BRINCKERHOFF & ABADY
                                   LLP

                                   _______________/s/_______________
                                                     -
                                   Ilann M. Maazel, Esq.*
                                   Douglas E. Lieb, Esq.*
                                   600 Fifth Avenue, 10th Floor
                                   New York, NY 10020
                                   Phone: 212-763-5000
                                   Fax: 212-763-5001
                                   Email: imaazel@ecbalaw.com

                                   * Admitted pro hac vice


                                   MONTGOMERY McCRACKEN WALKER &
                                   RHOADS LLP

                                   John G. Papianou, Esq.
                                   Brett Waldron, Esq.
                                   1735 Market Street
                                   Philadelphia, PA 19103
                                   Phone: 215-772-7389
       Case 2:16-cv-06287-PD Document 112 Filed 11/26/19 Page 3 of 19



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA


JILL STEIN, RANDALL REITZ, ROBIN HOWE,
SHANNON KNIGHT, and EMILY COOK,

                   Plaintiffs,

      -against-
                                                     No. 16-CV-6287 (PD)
KATHY BOOCKVAR, in her official capacity as
Acting Secretary of the Commonwealth; and
JONATHAN MARKS, in his official capacity as
Commissioner of the Bureau of Commissions,
Elections, and Legislation,

                   Defendants.




             MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’
             MOTION TO ENFORCE THE SETTLEMENT AGREEMENT




                         Emery Celli Brinckerhoff & Abady LLP
                             600 Fifth Avenue, 10th Floor
                             New York, New York 10020
                                     (212) 763-5000

                    Montgomery McCracken Walker & Rhoads LLP
                                1735 Market Street
                              Philadelphia, PA 19103
                                  (215) 772-1500
               Case 2:16-cv-06287-PD Document 112 Filed 11/26/19 Page 4 of 19



                                                    TABLE OF CONTENTS
                                                                                                                                        PAGE NO.

TABLE OF AUTHORITIES .......................................................................................................... ii

PRELIMINARY STATEMENT .....................................................................................................1

PROCEDURAL BACKGROUND..................................................................................................2

LEGAL STANDARD ......................................................................................................................4

ARGUMENT ...................................................................................................................................4

          I.         ON THE EXPRESSVOTE XL, THE “VOTE” IS THE BAR CODE ....................4

          II.        THE EXPRESSVOTE XL DOES NOT “PRODUCE A VOTER-VERIFIABLE
                     RECORD OF EACH VOTE” ..................................................................................7

          III.       THE EXPRESSVOTE XL DOES NOT USE PAPER BALLOTS AND
                     FRUSTRATES THE PARTIES’ INTENT IN REQUIRING PAPER BALLOTS .8

                     A.         Not Every Piece of Paper Is a Paper Ballot .................................................9

                     B.         Design Flaws in the ExpressVote XL Frustrate the Purpose of Using
                                Paper Ballots ..............................................................................................10

          IV.        THE EXPRESSVOTE XL DOES NOT SUPPORT ROBUST PRE-
                     CERTIFICATION AUDITING OF ELECTION RESULTS ................................12

CONCLUSION ..............................................................................................................................13




                                                                     i
             Case 2:16-cv-06287-PD Document 112 Filed 11/26/19 Page 5 of 19



                                                  TABLE OF AUTHORITIES
                                                                                                                                         PAGE NO.

Cases

Bohler-Uddeholm Am., Inc. v. Ellwood Grp., Inc.,
       247 F.3d 79 (3d Cir. 2001).................................................................................................. 4

Cal. Sun Tanning USA, Inc. v. Electric Beach, Inc.,
       369 F. App’x 340 (3d Cir. 2010) ........................................................................................ 4

DeHainaut v. Cal. Univ. of Pa.,
      490 F. App’x 420 (3d Cir. 2012) ........................................................................................ 4

Kokkonen v. Guardian Life Ins. Co of Am.,
      511 U.S. 375 (1994) ............................................................................................................ 4

Mazzella v. Koken,
       739 A.2d 531 (Pa. 1999) ..................................................................................................... 4

Wells Fargo Bank. N.A. v. Chun Chin Yang,
       317 F. Supp. 3d 879 (E.D. Pa. 2018) .................................................................................. 4

Statutes

25 P.S. § 3031.1 ........................................................................................................................ 9, 10




                                                                      ii
         Case 2:16-cv-06287-PD Document 112 Filed 11/26/19 Page 6 of 19



                                 PRELIMINARY STATEMENT

               In this case, Plaintiffs—a 2016 presidential candidate and four Pennsylvania

voters—challenged the Commonwealth of Pennsylvania’s election system as a whole. Plaintiffs

alleged that the Commonwealth disenfranchised voters by forcing them to use outdated machines

that failed to work reliably, then erecting insurmountable barriers to having those votes counted

under the byzantine provisions of the Election Code. After the Court denied Defendants’ motion

to dismiss in substantial part, the parties entered into a settlement agreement painstakingly

negotiated with the involvement of Magistrate Judge Rice (the “Agreement,” Maazel Decl. Ex.

A). This Court has jurisdiction to enforce the terms of the Agreement. Agreement ¶ 13. The

Agreement is designed, among other things, to achieve one clear goal: “every Pennsylvania voter

in 2020 uses a voter-verifiable paper ballot.” Agreement ¶ 3.

               To that end, the Agreement limits Defendants’ ability to certify voting systems in

Pennsylvania. Defendants may only certify a voting system if: (a) “[t]he ballot on which each

vote is recorded is paper,” i.e., the system must use “paper ballot[s],” id. ¶¶ 2(a), 3; (b) the

system “produce[s] a voter-verifiable record of each vote,” id. ¶ 2(b); and (c) the system is

“capable of supporting a robust pre-certification auditing process” to verify the accuracy and

integrity of election results before the results are certified, id. ¶ 2(c). The Agreement further

requires the Secretary to “direct each county in Pennsylvania to implement these voting systems

by the 2020 primaries.” Id. ¶ 3. Taken together, these provisions ensure that all Pennsylvania

counties transition to voter-verifiable, auditable paper-ballot systems by 2020.

               Plaintiffs acknowledge Defendants’ efforts to implement the Agreement and

move toward the goal of voter-verifiable, auditable, paper-ballot voting in Pennsylvania by 2020.

Progress has been made. Regrettably, however, Defendants have certified a voting system, the

Election Systems & Software ExpressVote XL, that violates the Agreement’s three clear
                                                   1
         Case 2:16-cv-06287-PD Document 112 Filed 11/26/19 Page 7 of 19



requirements. Defendants improperly certified the ExpressVote XL twice in the past year

despite the availability of many other systems that comply with the Agreement and are consistent

with best practices. This is significant. Absent relief, 17 percent of Pennsylvania voters will use

this defective, non-compliant system, including the voters of Philadelphia County.

                First, the ExpressVote XL counts votes by counting bar codes printed by a

machine on paper. It does not count handwritten marks made by voters themselves on paper, or

marks made by ballot-marking devices (BMDs) on paper that are visually comprehensible to

voters. Because the ExpressVote XL counts bar codes, not comprehensible markings, it does not

produce a “voter-verifiable record of each vote.” The “vote” is the bar code. No voter can verify

a bar code.

                Second, the ExpressVote XL does not use a “paper ballot.” And, because it

makes reliable recording of the voter’s choice on paper entirely dependent upon software, it does

not function like a true paper ballot system in important ways. These shortcomings frustrate the

parties’ intent in requiring paper ballots.

                Third, because its paper records may not accurately reflect voters’ intent, the

ExpressVote XL is not capable of supporting robust pre-certification auditing of election results.

                The Court should therefore find Defendants in breach of the Agreement, order

Defendants to immediately rescind the certification of the ExpressVote XL, and enjoin

Defendants from again certifying the ExpressVote XL for the duration of the Agreement.

                                PROCEDURAL BACKGROUND

                On November 30, 2018, Defendants initially certified the ExpressVote XL as safe

for use by voters in Pennsylvania elections and compliant with the requirements of the Election

Code under 25 P.S. § 3031.5(b). Maazel Decl. Ex. B at 2. On July 17, 2019, Pennsylvania

voters petitioned for a reexamination of the system under 25 P.S. § 3031.5(a). Id. app. A. The
                                                  2
         Case 2:16-cv-06287-PD Document 112 Filed 11/26/19 Page 8 of 19



reexamination required Defendants to again decide whether the ExpressVote XL would be

certified for use in the Commonwealth. 1

               Aware that the request for a reexamination was pending, on July 29, 2019,

Plaintiffs notified Defendants under Paragraph 14 of the Agreement that the ExpressVote XL did

not comply with the Agreement. Maazel Decl. Ex. C.

               On September 3, 2019, Defendants announced the results of the reexamination

and again certified the ExpressVote XL for use in the Commonwealth. Maazel Decl. Ex. B at 2.

On September 12, 2019, Defendants responded to Plaintiffs under Paragraph 15 of the

Agreement and explained the basis of their belief that the ExpressVote XL is compliant. Maazel

Decl. Ex. D. Plaintiffs sent a further notice of noncompliance on October 1, 2019, Maazel Decl.

Ex. E, to which Defendants again responded on October 29, 2019, Maazel Decl. Ex. F.

               On Election Day, November 5, Northampton County conducted its first election

using ExpressVote XL machines that it purchased in March. Voters reported widespread

“irregularities” with the machine. As a result of this election disaster, the county abandoned

ExpressVote XL machines to count the votes. See Maazel Decl. Exs. G, H. Instead, the county

borrowed scanners from neighboring counties to count the votes. See Maazel Decl. Ex. I.

               On November 6, 2019, the parties conferred by telephone, and were unable to

resolve their differences. During that meet-and-confer, Plaintiffs informed Defendants that they

would likely seek relief from the Court. On November 10, 2019, having learned about the

problems in Northampton, Plaintiffs inquired one last time whether the State would modify its

position. The State refused. See Maazel Decl. Ex. J. This motion follows.




1
       Counties are responsible for purchasing voting equipment. Counties therefore ultimately
decide for themselves whether to use the ExpressVote XL or some other certified voting system.
                                                3
           Case 2:16-cv-06287-PD Document 112 Filed 11/26/19 Page 9 of 19



                                       LEGAL STANDARD

               This Court has jurisdiction to enforce the Agreement because the Agreement so

provides, Agreement ¶ 13, and the Court retained such jurisdiction in its order dismissing the

case, Dkt. #110. See Kokkonen v. Guardian Life Ins. Co of Am., 511 U.S. 375, 381 (1994).

Pennsylvania law governs the interpretation of the Agreement. Agreement ¶ 23. Settlement

agreements are contracts, and under Pennsylvania law, their enforcement is “governed by

principles of contract law.” DeHainaut v. Cal. Univ. of Pa., 490 F. App’x 420, 422 (3d Cir.

2012) (quoting Mazzella v. Koken, 739 A.2d 531, 536 (Pa. 1999)).

               “The primary goal of contract interpretation is to determine the intent of the

parties.” Wells Fargo Bank. N.A. v. Chun Chin Yang, 317 F. Supp. 3d 879, 886 (E.D. Pa. 2018).

“[I]t is ‘firmly settled’ under Pennsylvania law that ‘the intent of the parties to a written contract

is contained in the writing itself.’” Id. (quoting Bohler-Uddeholm Am., Inc. v. Ellwood Grp.,

Inc., 247 F.3d 79, 92 (3d Cir. 2001)).

               Given the non-monetary nature of Defendants’ obligations under the Agreement,

the appropriate remedy for any breach is specific performance. See, e.g., Cal. Sun Tanning USA,

Inc. v. Electric Beach, Inc., 369 F. App’x 340, 348 (3d Cir. 2010).

                                            ARGUMENT

I.     ON THE EXPRESSVOTE XL, THE “VOTE” IS THE BAR CODE

               In the mode certified for use in Pennsylvania, the ExpressVote XL works as

follows:

               1.      A card is inserted into the machine to tell the machine which elections the

                       voter can vote in.

               2.      The machine displays those elections and the candidates running in them

                       on a touchscreen.

                                                  4
        Case 2:16-cv-06287-PD Document 112 Filed 11/26/19 Page 10 of 19



               3.      The voter makes her choice of candidate(s) in those races on the

                       touchscreen, then presses “print.”

               4.      The machine prints the voter’s choices on a piece of paper.

               5.      The piece of paper includes (a) a series of bar codes that are supposed to

                       reflect the voter’s choices and (b) a written record of the voter’s choices.

               6.      The machine scans the bar code on the piece of paper.

               7.      The voter can, with some difficulty, review the physical piece of paper

                       through glass.

               8.      If the voter approves what she sees, she presses a button to cast her vote.

               9.      The vote recorded from the bar code is saved and tabulated.

               10.     The piece of paper goes back into the machine and is deposited and stored.

See Maazel Decl. Ex. B at 6. 2

               Thus, while the voter makes his or her choices on a touchscreen, the system

actually counts the piece of paper. That piece of paper looks like this:




2
        A video showing how this process appears from the voter’s perspective is available here:
https://youtu.be/UjWQnngHRgE.
                                                 5
        Case 2:16-cv-06287-PD Document 112 Filed 11/26/19 Page 11 of 19




                                                                                       "'0 SELECTlO"'
                                     OF THE SUPERIOR COURT • • • • • • • • • • • • • • • • • • • • • • • • • •
                                                                       A.HA"OA GREEh - HAWKl'-'S
                                                                           DA,,.IEL O MCCAFFERY
                                     OF THE COURT OF COMMOh PLEAS· - • • • · • • • • • • • • • • • • • •
                                                                               JEt-;UFER SCHUL lZ
                                                                          AfiTHOfiY KYRIAKAKIS
                                                                                  TlFFA"'Y PALMER
                                                                                            SELECTIOh "'0
                                                                                       "'O SELECTlON
                                                                                       fiO SELECTION
                                                                                       "'O SELECTION
                                     OF THE HUUCIPAL COURT· - • • • • •• •• • • • • • • • • • • • • • • • •
                                                                                   DAVID H COfiROY
                                                                                           BILLY ClAt,,CAGLINI
                                    COJIIMISSlO,,.ERS· • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • •
                                                                                                     t.0 SELECTION
                                                                                                     t.O SELECTION
                                    TER OF WILLS- • • ••• ••••••••••••••••••• •• ••••••••••
                                                                                                     t.0 SELECTION
                                    Ff •••••••••••• •••·••· ••• ·••••.·•·•••••· - ·• •• • •• • •
                                                                             fiO SELECTION
                                    JL AT-LARGE -•············•·······················
                                                                            SHERRlE COHEN
                                                                                    JOE COX
                                                                            KE'-'DRA BROOKS
                                                                      l'l'ICOLAS O' ROURKE
                                                                             t,,O SELECTION
                                                                                       PIO SELECTIOfi'
                                                                           AM,E E LAZARUS-············
                                                                                                                      YES
                                                                        • JUDY OLSOh·················
                                                                                                                      YES
                                           LTH COURT RETUTIOh • KEVIN BROBSON••···· ····
                                                                                                                      YES
                                           LTH COURT RETEHIOh • PATRICIA A MCCULLOUGH -·
                                                                                                                      YES
                                        'LEAS RETEhTIOh • OAhlEL A,._DERS - • • • • • • • • · • • • • • •
                                                                                                                      YES
                                                                        IDA CHEPI- ••···· ··············
                                                                                            hO SELECT10"
                                                                        ROBERT P COLEMAh· • • •• • • •• • • • •
                                                                                                           hO
                                                                        ROXAh"'E £ COVH.GTOh•• • ••• • • • •
                                                                                                                      YES
                                                                     • RICHARD J GOROOh - • • • • • • • • • • • •
                                                                                                                      YES
                                                                     • GLYhh?S D HILL······ · ········
                                                                                         PIO SELECTIOt.
                                                                     • KAREh SHREEVES· JOH'-5 • • • • • • • • •
                                                                                                                      YES
                                                                        DIAt.E ft THOMPSOh••···········
                                                                                                                      YES
                                                                     • DOhhA M WOELPPER • •• • • • • • • • • • •
                                                                                          hO SELECTIOJ,
                                                                     • SHEI LA WOODS-SKIPPER-· · · ••• ••
                                                                                          hO SELECTIOt.
                                                                        • MARTlh S COLEMAh • • • • • • •• • •
                                                                              hO SELECTlOJii
                                             COURT RETEhTIOh • JACQUEL n. FRAZIER · LYOE ·· · ·

                                                                          • HEfrlRY LEWAhDOWSKJ • - • •• • •• •         ••
                                            COUltT RETEJITJOh • WEhOY L Vhh PEW-· ••••••••••                            ••
                                                                                     tilO SELECTJOJii
                                            COUltT ltETEtilTIOh • T FRAtiCJS SHJELDS- • • • • • • • •
                                                                                     tilO SELECTJOh
                                           . . .TJTUTIOhAL AMU10MEhT • • • • • • • •• • • • • • • ••••• •

                                           OIIMTH         CHAhQI QUESTIOh • • • • • • • • • • • • • • • • • •• • • •
                                                                                                                        ••
                                                    IIOIID QUEITIOO-- -- --- ------ - -- ----- - - --- -                ••
                                                                                                                        ••

               This system has three fundamental problems. Each violates the Agreement.

               First, it does not provide the required “voter-verifiable record of each vote.”

Agreement ¶ 2(b). The scanner reads the bar code, not the words, to tabulate the results.

Declaration of J. Alex Halderman dated Nov. 21, 2019 (“Halderman Decl.”) ¶ 8. Unless the

voter can somehow decipher a bar code, she cannot know whether the writing on the paper

matches the vote that the machine will tabulate. The voter can only verify the words. She

cannot verify the vote. She has to take it on faith that the words match the vote—the bar code.



                                                                         6
          Case 2:16-cv-06287-PD Document 112 Filed 11/26/19 Page 12 of 19



                Second, it does not use a paper ballot and, because of its problematic design,

thwarts the parties’ intent in requiring paper ballots. Paper ballots are safer and more reliable for

several reasons. Among the most important is that paper ballots minimize the role of error- and

attack-prone software in mediating between the voter’s expression of her choice and the

tabulation of the vote. The ExpressVote XL largely neutralizes these advantages by scanning the

ballot before the voter sees it and depending upon software to avoid tampering with the printed

ballot.

                Third, because one cannot be sure that the paper reflects voter intent, the

ExpressVote XL cannot support robust pre-certification auditing of the election results.

II.       THE EXPRESSVOTE XL DOES NOT “PRODUCE A VOTER-VERIFIABLE
          RECORD OF EACH VOTE”

                The Agreement permits Defendants to certify a voting system only if it

“produce[s] a voter-verifiable record of each vote.” Agreement ¶ 2(b). The ExpressVote XL

does not do so.

                With ordinary paper ballots read by optical scanners, the “vote” is the voter’s own

marking on a piece of paper. On the ExpressVote XL, however, the “vote” is the bar code. See

Maazel Decl. Ex. B at 6; Halderman Decl. ¶ 8. The voter can verify the text. The voter cannot

verify the bar code. But it is the bar code, not the text, that counts as the vote. It is perfectly

possible for a malfunctioned, hacked, or compromised machine to print one thing in the text and

another in the bar code. See Halderman Decl. ¶ 9. For precisely these reasons, the State of

Colorado in September 2019 decided to forbid the use of QR codes on ballots and to require that

all ballots be tabulated using “human-verifiable information.” 3 Maazel Decl. Ex. K. As

Colorado found, “[a]lthough voters can see their vote choices, they cannot verify that the QR

3
       QR codes are functionally identical to bar codes but present information that can be
scanned by a machine horizontally and vertically, rather than just in one direction.
                                                   7
        Case 2:16-cv-06287-PD Document 112 Filed 11/26/19 Page 13 of 19



code is correct. These ballots are tabulated by machines that decode the votes contained in the

QR code. QR codes . . . are potentially subject to manipulation.” Id.

               That the ExpressVote XL requires voters to review the printed paper through

glass further exacerbates these problems. While most BMDs release a piece of paper later

scanned through an optical scanner, the ExpressVote XL only shows the piece of paper to the

voter through a display window. In an informal survey of 150 Philadelphia voters who used the

ExpressVote XL on November 5, 2019, about half expressed difficulty reading the paper through

the glass window. Many commented that the print was “small” or “tiny” and that the lighting in

the voting booth cast “shadows” on the display. See Declaration of Rich Garella dated

November 25, 2019.

               From the perspective of the voter, it is as if the ExpressVote XL printed out every

voter’s vote in Greek and scanned and tabulated the Greek version, while also printing what it

claimed to be an English translation in semi-legible form. The voter’s vote is recorded in a

foreign alphabet she does not understand (unless she happens to read Greek). She has no way of

knowing whether the translation accurately reflects the inscrutable original that the machine

actually counts as her vote. She therefore cannot verify whether the machine has accurately

translated her intention to the printed page. All she can do is hope the translation is accurate.

               The parties’ Agreement requires more. The Agreement forbids certification of

any voting system unless it provides a “voter-verifiable record of each vote.” Agreement ¶ 2(b)

(emphasis added). The ExpressVote XL does not provide such a record.

III.   THE EXPRESSVOTE XL DOES NOT USE PAPER BALLOTS AND
       FRUSTRATES THE PARTIES’ INTENT IN REQUIRING PAPER BALLOTS

               The Agreement also permits Defendants to certify a voting system only if “the

ballot on which each vote is recorded is paper.” Id. ¶ 2(a). The requirement furthers the parties’


                                                  8
        Case 2:16-cv-06287-PD Document 112 Filed 11/26/19 Page 14 of 19



objective that “every Pennsylvania voter in 2020 uses a voter-verifiable paper ballot.” Id. ¶ 3.

The ExpressVote XL uses paper, but it does not use paper ballots. It violates the parties’

Agreement for this separate reason as well.

       A.      Not Every Piece of Paper Is a Paper Ballot

               “Paper ballot” is a defined term in the Pennsylvania Election Code. It means a

“printed paper ballot which conforms in layout and format to the voting device in use.” 25 P.S.

§ 3031.1 (emphasis added). A paper ballot stands in contrast to a “ballot card,” which refers to

“a card which is compatible with automatic tabulating equipment and on which votes may be

registered.” Id. These definitions draw a clear distinction. A ballot card is any old piece of

paper on which votes can be recorded in a manner susceptible to automated counting. But a

paper ballot must to do more than simply be countable by a machine. It must “conform[] in

layout and format” to the equipment the voter is actually using to indicate his choice among

candidates. Id. In other words, it needs to look like a ballot. It needs to have choices on it. The

National Institute of Standards and Technology, a federal agency that performs election security

research, similarly defines a “paper ballot” as “[a] piece of paper, or multiple sheets of paper, on

which all contest options of a given ballot style are printed.” Maazel Decl. Ex. L (emphasis

added). A paper ballot stands in contrast to a “voter-verified paper audit trail,” which is simply

“[a] paper document that the voter can review before officially casting their ballot.” Id.

               These definitions are consistent with the ordinary meaning of “ballot” and “paper

ballot” in the election context. When one speaks of a “ballot” being presented to voters, one

refers to the array of candidates among whom voters are given the option to choose. That is why

candidates talk about being “on the ballot,” for example. The Election Day “ballot,” in the

everyday meaning of that term, is not any scrap of paper on which the voter writes down his

choice. It is the menu of options from which the voter chooses.
                                                 9
        Case 2:16-cv-06287-PD Document 112 Filed 11/26/19 Page 15 of 19



               The piece of paper used by the ExpressVote XL is not a “paper ballot” under

either the Election Code definition or the ordinary meaning of the term. It does not list all the

candidates in all the races. It does not conform visually to the options presented to the voter on

the ExpressVote XL touchscreen. The piece of paper used by the ExpressVote XL is therefore

not a ballot. In the language of the Election Code, it is, if anything, a “ballot card.” Id. § 3031.1.

In ordinary language, it is probably best described as a receipt. Revealingly, even Defendants do

not call it a paper ballot. They call it a “vote summary record” instead. Maazel Aff. Ex. B at 6.

               This is not a problem endemic to all election systems that use a ballot-marking

device to mark paper ballots. For example, the ClearBallot ClearAccess BMD, which is certified

for use in Pennsylvania, prints an actual marked paper ballot after the voter uses the machine to

make her choice. See Maazel Decl. Ex. M at 20-21. In certifying the ClearAccess for use in

Pennsylvania in March 2019, Defendants described the piece of paper generated by that BMD as

a “paper ballot,” not a “vote summary record.” Id. at 6. It is entirely possible for an electronic

ballot-marking device to use a “paper ballot,” within the meaning of that term under the Election

Code and in plain English. The ExpressVote XL simply does not do so.

       B.      Design Flaws in the ExpressVote XL Frustrate the Purpose of Using Paper
               Ballots

               Whether the ExpressVote XL uses a “paper ballot” is not just a matter of

semantics. Regardless of what the piece of paper is called, the ExpressVote XL impermissibly

frustrates the parties’ purpose in requiring paper ballots in the Agreement because it does not

function as a true paper ballot system in certain important ways.

               Paper ballots enhance transparency and reliability by not using error- and attack-

prone software to translate the voter’s expression of his intention into an official record. With a

paper ballot, the voter creates the official record of his vote with his own hand. The official


                                                 10
        Case 2:16-cv-06287-PD Document 112 Filed 11/26/19 Page 16 of 19



record of his vote—his ballot—is readily understandable to him, and he can tell if he has made a

mistake. Unless he mismarks the page and does not realize it, the official record of his vote will

reflect his choice. See Halderman Decl. ¶ 3.

               The paper used by the ExpressVote XL does not serve these purposes. Beyond

the fact that the bar code is incomprehensible to voters, the ExpressVote XL has two

conspicuous design flaws that could cause the official paper record not to reflect the voter’s

choice if the software is malfunctioning or compromised.

               First, when the paper is fed back into the machine after the voter has had the

chance to look at it, the paper passes back through the printer that printed it. The software that

runs the machine is supposed to make the printhead lift up so that the paper can pass back into

the collection bin without making physical contact with the printhead. See Maazel Decl. Ex. J.

But if the software is malfunctioning or hacked, the printhead could make physical contact with

the paper after the voter has reviewed it and make new marks on the paper without the voter’s

knowledge. See Halderman Decl. ¶ 6. 4

               Second, the ExpressVote XL scans the bar code on the paper before the voter

reviews the paper, not after. See Maazel Decl. Ex. B at 6. In most paper ballot systems, the

voter marks his vote, has the chance to review it, and then scans it into a machine for tabulation.

The ExpressVote XL works differently. The machine scans the vote; then the voter has the

chance to review it; then the machine tabulates the already-scanned result if the voter does not


4
        In recertifying the machine, Defendants brushed aside this design flaw. They claimed
that the voter would hear the printhead reprinting their ballot in the event of such a malfunction
because the printer is noisy. See Maazel Aff. Ex. B at 7. This excuse is wrong for three reasons.
First, an untrained voter would have no reason to find such noises suspicious. Second, the voter
would have no reason to be listening to the machine at the relevant point in time, since he would
have already hit the button to cast his vote and might be gathering his things or walking away.
Third, even if the voter paid attention, heard the noises, and found them suspicious, no remedy
exists that he can seek from a poll worker.
                                                 11
           Case 2:16-cv-06287-PD Document 112 Filed 11/26/19 Page 17 of 19



reject what he sees. That sequence of events is unusual for a paper ballot system and is more

analogous to a direct-recording electronic voting machine that prints out a receipt after the fact.

It makes the voter entirely reliant upon software not to cast his scanned ballot if he spots an

error. Every vote—whether correct or erroneous—gets scanned into the ExpressVote XL. All

that stops the erroneous ones from being cast and tabulated is software. See Halderman Decl.

¶¶ 5, 7.

                Not only does the ExpressVote XL fail to use “paper ballots” under the relevant

definitions of that term, but it also fails to function like a paper ballot system in important ways.

It therefore violates the Agreement, which unambiguously requires paper ballots. See

Agreement ¶¶ 2(a), 3.

IV.        THE EXPRESSVOTE XL DOES NOT SUPPORT ROBUST PRE-
           CERTIFICATION AUDITING OF ELECTION RESULTS

                Because its paper records do not necessarily reflect voters’ actual votes, the

ExpressVote XL is not “capable of supporting a robust pre-certification auditing process.”

Agreement ¶ 2(c).

                Different methods of pre-certification auditing exist, but they share a basic

premise: checking a sample of actual ballots to “correct any computer-based error or fraud.”

Halderman Decl. ¶ 10. In a voting system that uses paper ballots with an optical scanner, the

audit hand-counts a sample of paper ballots to make sure they are consistent with the machine-

counted result to a sufficient degree of confidence. This procedure confirms—before the results

are certified—that the result tabulated by the scanner matches voters’ choices. It increases

public confidence in the result and makes costly recounts unnecessary.

                The ExpressVote XL cannot support the same kind of effective auditing. As

explained above, a successful hack could cause the ExpressVote XL to produce paper records


                                                  12
        Case 2:16-cv-06287-PD Document 112 Filed 11/26/19 Page 18 of 19



that deviate from voters’ intended votes—whether by remarking ballots or by casting rejected

votes. Halderman Decl. ¶¶ 7-8. If such an attack occurred, the paper records would match the

machine count, but neither would match voters’ actual choices. See id. ¶ 10. Counting paper

records in the audit would therefore accomplish nothing—or worse, it would actually “confirm”

the wrong result.

               The Agreement requires that voting systems certified for use in Pennsylvania

support robust pre-certification auditing. The design of the ExpressVote XL makes it impossible

to do so. It therefore does not comply with the Agreement.

                                        CONCLUSION

               The Court should enter an order finding that the ExpressVote XL does not comply

with the Agreement, directing Defendants to immediately decertify the ExpressVote XL, and

enjoining Defendants from recertifying it for the duration of the Agreement.




                                               13
       Case 2:16-cv-06287-PD Document 112 Filed 11/26/19 Page 19 of 19



Dated: November 26, 2019


                                   EMERY CELLI BRINCKERHOFF & ABADY
                                   LLP

                                   _______________/s/_______________
                                                     -
                                   Ilann M. Maazel, Esq.*
                                   Douglas E. Lieb, Esq.*
                                   600 Fifth Avenue, 10th Floor
                                   New York, NY 10020
                                   Phone: 212-763-5000
                                   Fax: 212-763-5001
                                   Email: imaazel@ecbalaw.com

                                   * Admitted pro hac vice

                                   MONTGOMERY McCRACKEN WALKER &
                                   RHOADS LLP

                                   John G. Papianou, Esq.
                                   Brett Waldron, Esq.
                                   1735 Market Street
                                   Philadelphia, PA 19103
                                   Phone: 215-772-7389

                                   Attorneys for Plaintiffs




                                     14
